DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 21–40 are pending in the present application. Claims 21-40 are original in the amendment filed August 26th, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendments
The Office thanks Applicant for the amendment to the Title of the Disclosure which is accepted.
The 35 U.S.C. 112(f)  claim interpretation is being maintained for the reasons explained in the response to arguments section below. 
The obviousness-type double patenting objections are still being maintained. Applicant states that these should be held in abeyance, however 37 C.F.R. 1.111(b) states that all rejections must be addressed other than those pertaining to matters of form. Applicant should have argued these rejections or else filed a terminal disclaimer, because they may not be held in abeyance.. 

Response to Arguments
Regarding the claim interpretations under 35 U.S.C. 112(f), Applicant’s Remarks on pp. 8–9 are found unpersuasive because all three prongs of the test were met (Non-Final §8–9). Moreover, Applicant confirms the need to consult the Specification for the meaning of these terms by referring to the Specification to interpret their meaning. Therefore, the Office was justified in consulting the Specification for determining the meaning and intention of these terms.
Regarding the rejections of independent claim 1 under 35 USC §102 by Wilson,  Applicant’s Remarks on pp. 9–11 have been fully considered but are unpersuasive.
Applicant argues that the optics block of Wilson does not teach the “intermediate optics” limitation, justifying this assertion by stating that the intermediate optics of Wilson does not generate a virtual image nor direct light to the positioning element.
However, Wilson para. 43 explicitly states that “optics block 220 combines light”, i.e. from both the high resolution and the peripheral display, which means that it generates it, and “directs the image light to an exit pupil 240 …where a user’s eye 250 is positioned”. Through combining image light from various sources, the intermediate optics block generates the virtual image arriving at the user’s exit pupil. The definition of a “virtual image”, according to Halliday, Resnick & Walker1, is an image that exists at a perceived location but truly exists only in the brain. A virtual image is generated by the optics block, but is perceived at the exit pupil and in the brain.
Applicant then concludes “There are no “intermediate optics” shown, which create a virtual image prior to a positioning element”. However, there is no claim limitation that requires creating a virtual image prior to a positioning element. Limitations placed prior to other limitations are not automatically considered to happen prior in time. The actual claim limitations only require “generate a virtual image directed to a user’s eye by the positioning system”. Appellant's arguments are not based on limitations that appear in the claim. Arguments must be commensurate in scope with the actual claim language. In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998) (The “name of the game is the claim” and unclaimed features cannot impart patentability to claims).
Regarding the rejection of claim 23 under 35 USC §103 in view of Wilson and Yamamoto, Applicant’s Remarks on pp. 12–13 have been fully considered but are unpersuasive. Yamamoto was used to teach a foveal position validator and was not used to teach intermediate optics or positioning an image. 
Furthermore, Applicant states “Yamamoto's display position correction is based on determining if the focal position of the user's eye has changed. This is fundamentally different from determining whether the movement of a moveable foveal display is accurate, and correcting the display if it is not accurate. There is absolutely no teaching or suggestion in Yamamoto of verifying an actual position compared to an intended position.
Again, Applicant refers to terminology which is not present in the claims. The claim states “a foveal position validator, to verify an actual position of the foveal image” not determining whether the movement of a moveable foveal display is accurate. In the Non-Final, the Office showed that Yamamoto satisfies all of the claimed limitations, because determining whether the focal position of a user’s eye has changed necessarily involves determining the actual position, and adjusting the output of the display light source is the same as adjusting the foveal image data.
Applicant’s arguments regarding Wilson in view of Bar-Zeev, Spitzer, and Harvainen are irrelevant because Wilson was used to teach the intermediate optics.
To conclude, all of the rejections below are maintained. Applicant is advised to provide more details on the intermediate optics, (see the Non-Final §38), such as their precise positioning with respect to the other components, in order to distinguish over the prior art of rejection.
Claim Interpretation
Please refer to the Non-Final rejection filed on May 27th, 2022.
The following claim limitation(s) are still being interpreted under 35 U.S.C. 112(f): “positioning system” in claims 21 and 32, “foveal position validator” in claim 23, “eye movement classifier” in claims 25 and 38, “a cut-out logic” in claims 26 and 34, “a blending logic” in claims 27 and 35, “synchronization logic” in claims 29 and 37.

Double Patenting
Please refer to the double patenting rejections in the Non-Final rejection. The following are being maintained:
Claims 21–40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,514,546 (‘546 – former 15/937770). 

Claim Rejections - 35 USC § 102
Claims 21–22, 24, 26–27, 30–35, and 39–40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Austin Wilson et al, USPGPUB 20180096471 A1 (hereinafter “Wilson”).
Regarding claims 21 and 32, Wilson discloses a hybrid display system (Fig. 2A; 23: compound display 160- note this is mistakenly labeled as an eye tracking unit in the figure) comprising: [note all figures correspond to the same embodiment]
a field display (para. 25-26: peripheral display) having a monocular field of view of at least 40 degrees; (Fig. 5 and para. 73-74: the human eye can only note a field display eccentricity within about +/- 40 degree eccentricity and the size of the field display is determined based on these design rules)
a foveal display comprising: a foveal display element generating a foveal image (para. 25-26: HR high resolution inset display shown in Figs. 4A,4B item 408) having a monocular field of view of between 1 and 20 degrees; (Fig. 5 and para. 73-74: the human eye can note a foveal high resolution display only within about +/- 20 degree eccentricity and the size of the foveal display is determined based on these design rules)
a positioning system to position the foveal image within a scannable field of view spanning greater than 20 degrees; (para. 28: the HR inset region is steered via a positioning system comprising a steering mirror; para. 51,63: the inset is steered over the field of view and therefore over the span of at least 40 degrees) and 
intermediate optics to generate a virtual image, wherein the virtual image is directed toward a user's eye by the positioning system; (Figs. 2A,2B; para. 43: the intermediate optics block is stated to combine image light- i.e. from HR and peripheral- for sending to a user’s eye 250 positioned in its path, therefore it generates the virtual image arriving at the user’s exit pupil) and 
a fully or partially transparent optical element to direct the foveal image to the user's eye (Figs. 4A/4B: a beamsplitter, which is partially transparent, directs an inset display to a user’s eye; Fig. 9B shows the resulting level of transparency).
[Note that claim 32 does not include the field display of claim 21 but all of its limitations are comprised in claim 21 and is therefore taught by the Wilson in the same manner.]

Regarding claim 22, Wilson discloses the hybrid display system of claim 21, further comprising: wherein the foveal display is implemented in a wearable device (Wilson Fig. 2A).

Regarding claim 24, Wilson discloses the hybrid display system of claim 21, further comprising: the foveal image positioned based on a prediction of a future eye position (Wilson para. 39: “the tracking module 150 may use portions of the fast calibration information, the slow calibration information, or some combination thereof, to predict a future location of the VR headset 105. The tracking module 150 provides the estimated or predicted future position of the VR headset 105”).

Regarding claims 30–31 and 39–40, Wilson discloses the hybrid display system of claims 21 and 32, respectively, further comprising: position elements for the foveal display to enable movement of the foveal display image, wherein the position elements include one or more of: adjustable mirror, tunable prism, acousto-optical modulator, adjustable display panel, a curved mirror, a diffractive element, and a Fresnel reflector (Wilson para. 55-56: one or more steerable i.e. adjustable mirrors adjust the location of the inset or foveal region of the display).

Regarding claims 33, Wilson discloses the display system of claim 32, further comprising: a field display having a monocular field of view of at least 30 degrees displaying a field display image (Wilson para. 25: peripheral display; Fig. 5 and para. 73-74: please refer to claim 21), the field display image overlapping the foveal image (Figs. 2A,9A-9C), the field display having a lower resolution than the foveal display (para. 24: the field display has resolution of the non-fovea region of the retina i.e. lower with respect to a retinal high resolution (HR) inset or foveal display); such that a combination of the foveal image and the field display image provides an image with the field of view of the field display and a perceived resolution of the foveal display (para. 24: the combined image has perceived “retinal’ or foveal display resolution).

Regarding claims 26 and 34, Wilson discloses the display system of claims 21 and 33, respectively, further comprising: a cut-out logic to cut out a portion of a field display image at a position corresponding to the position of a foveal image (Wilson Fig. 9A; para. 61: “the intensity fading function is applied to the image that causes an inset area in the background region to fade to black”- the field or peripheral portion may be faded using an intensity fading function corresponding to a cut-out logic, because it blacks or cuts-out the peripheral image at the foveal image position as shown).

Regarding claims 27 and 35, Wilson discloses the display system of claims 26 and 34, respectively, further comprising a blending logic to blend edges where the foveal image and the field display image meet (Wilson para. 60: a blending function or logic applies blending to edges of a transitional portion where the foveal/inset image and the field/peripheral display image meet).
Claim Rejections - 35 USC § 103
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Kakuya Yamamoto et al, USPGPUB 2010/0097580 A1 (hereinafter “Yamamoto”).		
Regarding claim 23, Wilson discloses the hybrid display system of claim 21, however Wilson fails to disclose a foveal position validator.
Yamamoto teaches a similar display system, further comprising: a foveal position validator, to verify an actual position of the foveal image and to adjust foveal image data when the actual position is not an intended position (Yamamoto Figs. 15–17; para. 302,309–310,328: the output image control unit 1052A corresponds to the foveal position validator, which looks at the previous focal position of a user’s pupil, for example by using a camera, and observes changes in the pupil position, then adjusts the output of the display light source to match the actual position).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to apply the known technique taught by Yamamoto of adjusting a display position for a pupil, to the foveal display of Wilson. According to Yamamoto para. 309, this is done “such that the image is incident in front of the user's head at the same angle as the previous one”, for a better user display experience..

Claims 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Avi Bar-Zeev et al, USPGPUB 2012/0154277 A1 (hereinafter “Bar-Zeev”).
Regarding claims 25 and 38, Wilson discloses the hybrid display system of claims 24 and 32, respectively, further comprising: an eye tracker to track a user's eye position and orientation (para. 39: Fig. 1 tracking module 150/Fig. 2 eye tracking unit 160). 
However Wilson fails to teach an eye movement classifier to identify eye movement types.
Bar-Zeev teaches a display system, further comprising:
an eye movement classifier to identify eye movement types (Bar-Zeev Fig. 13,15; para. 42), the eye movement classification used to provide the prediction for predictively positioning the foveal image (Bar-Zeev Figs. 8,13–15).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique taught by Bar-Zeev of predicting a future eye position for the foveal display based on classification to the base display of Wilson. According to Bar-Zeev para. 56, this will allow the calculation of a next position for an optimized display in a near instantaneous manner.

Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Mark Spitzer, USPGPUB 2016/0240013 A1 (hereinafter “Spitzer”).
Regarding claims 28 and 36, Wilson discloses the hybrid display system of claims 21 and 35, respectively, however although Wilson teaches a Gaussian-type blending logic, Wilson does not teach other types of blending logic. 
Spitzer discloses a hybrid display system comprising:  
wherein the blending comprises one or more of alpha mask, dithered blend, interlacing pixels, color based alpha channel blending, pixel based alpha channel blending, multi-sample antialiasing (MSAA), and temporal filtering blending (Spitzer para.59– 61: spatial dithering and blending pixel density or resolution is comprised).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known blending logic taught by Spitzer to the display of Wilson. This would have enabled combining the higher resolution and lower resolution displays or the inset and peripheral views in a manner that is not noticed by a user such that the entire display looks as if it had high resolution.

Claims 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Tatu Harviainen, USPGPUB 2018/0293041 A1 (hereinafter “Harviainen”).
Regarding claims 29 and 37, Wilson discloses the hybrid display system of claims 21 and 32, respectively, however does not teach the field display is external, and synchronizing the foveal display to the external display.
Harviainen Fig. 9 para. 113 also teaches a hybrid display, wherein the field display is an external display and further comprising: a synchronization logic to synchronize display between the foveal display and an external display providing a field display (Harviainen Figs. 9,14 para. 91,94,113: “When displays in the environment support active stereo, the AR HMD may be used to block the view, e.g. operate as a shutter glass, synchronize rendering/blocking of view of each eye on the AR HMD with the environment displays”- field displays represented by external displays 1 and 2 may be synchronized with the head-mounted display view to produce 3D rendering).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the external field display of Harviainen for the internal field display of Wilson. According to Harviainen para. 5, “AR and VR HMDs are paving the way for immersive experiences in the living rooms, it can be observed how dimensions of consumer displays are growing. People are willing to have larger and larger displays in their living rooms. However, despite the growing size, current flat or slightly curved displays do not comprehensively support immersive experiences such as the ones created for the AR/VR HMDs”, such that combining these external displays with HMD displays are desirable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628


    
        
            
        
            
        
            
        
            
    

    
        1 Halliday, D., Resnick, R., Walker, J. (2005). Fundamentals of Physics, 7th, edition, p. 925.